UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7698



ARTHUR GADSON,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-98-824, CA-00-646-3-19)


Submitted:   February 8, 2001          Decided:     February 15, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Gadson, Appellant Pro Se. Jane Barrett Taylor, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur Gadson seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000)

and denying a certificate of appealability.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.   Gadson

v. United States, Nos. CR-98-824; CA-00-646-3-19 (D.S.C. Oct. 17,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2